Citation Nr: 9908858	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether severance of service connection for a left 
shoulder disability, effectuated by an October 1995 
administrative decision, was proper.

2.  Whether severance of service connection for a low back 
disability, effectuated by an October 1995 administrative 
decision, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 19, 1992 to 
November 25, 1992.  By rating decision of August 1994, the 
Winston-Salem, North Carolina Regional Office (RO) granted 
service connection for a left shoulder strain and residuals 
of a low back strain.  This appeal arises from an October 
1995 administrative determination of the RO, which severed 
service connection for disabilities of the left shoulder and 
low back.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  By an August 1994 rating decision, service connection for 
a left shoulder strain was granted on the basis service 
incurrence and a 10 percent disability rating was assigned..  

3.  Additional medical evidence received since the August 
1994 grant of service connection for a left shoulder strain 
establish clearly and unmistakably that she had a chronic 
left should condition prior to service.  

4.  The veteran's left shoulder disability did not increase 
in severity during service.

5.  The decision to grant service connection for a left 
shoulder condition as being incurred during service was 
clearly and unmistakable erroneous.

6.  By an August 1994 rating decision, service connection for 
residuals of a low back strain was granted on the basis of 
service incurrence.  

7.  Additional medical evidence received since the August 
1994 grant of service connection for residuals of a low back 
strain establish clearly and unmistakably that she had a 
chronic low back condition prior to service.  

8.  The veteran's low back disability did not increase in 
severity during service. 

9.  The grant of service connection for a low back disability 
based on incurrence of the disability during service was 
clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1.  The August 1994 grant of service connection for a left 
shoulder disability was clearly and unmistakably erroneous; 
therefore, severance of service connection, effectuated by an 
October 1995 administrative decision, was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.105(d) 
(1998).

2.  The August 1994 grant of service connection for a left 
shoulder disability was clearly and unmistakably erroneous; 
therefore, severance of service connection, effectuated by an 
October 1995 administrative decision, was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.105(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on a May 1992 enlistment 
physical examination the veteran's upper extremities and 
spine were clinically evaluated as normal.  On a May 1992 
Report of Medical History, the veteran indicated that she did 
not have and had never had a painful or "trick" shoulder or 
recurrent back pain.  An October 1992 dental questionnaire 
indicates that the veteran was hospitalized in 1985 after a 
car accident and that she underwent physical therapy for two 
weeks due to a back injury.  An October 28, 1992 record 
indicates a complaint of pain to the right [sic] shoulder for 
one day after the veteran performed a lot of push-ups.  On 
examination, there was no evidence of edema, discoloration, 
crepitus, visible/palpable masses, or bone abnormality.  
There was full range of motion.  There was increasing pain 
down the lateral right [sic] side.  The assessment was muscle 
strain.  She was prescribed Motrin, BenGay, and light duty 
for three days.  On a return visit two days later, the 
veteran indicated that she was fatigued from medication, did 
not want to be in boot camp anymore, and wanted to go home.  
A November 5, 1992 record indicates a complaint of lower back 
pain for one week.  It was noted that the veteran was 
initially evaluated on October 28, 1992 for low back pain and 
subscapular pain on the right side and that the veteran 
reported improvement with medication.  An examination was 
deferred pending an evaluation by the recruit evaluation unit 
(REU).  The veteran was placed on light duty for three days 
for upper and lower back pain.  A November 6, 1992 REU 
consultation report indicates a complaint of pain in the 
shoulder and lower back.  The veteran was diagnosed with 
adjustment disorder with physical complaints.  The REU 
strongly recommended that the veteran be "expeditiously 
separated" from service due to severe adjustment disorder.  

On an April 1993 VA examination, there was a complaint of 
lower back and left shoulder troubles (pain).  On 
examination, the veteran reported that she developed low back 
pain in service.  She reported that she had no specific 
injury but believed it to be related to physical exercise.  
She indicated that her back continued to bother her 
periodically although she did not have any trouble with it at 
the time.  On examination, straight leg raising was negative 
and deep tendon reflexes were bilateral and equal.  She had 
full range of motion of the dorsolumbar spine in all planes 
without significant pain.  There was no paravertebral 
atrophy/spasm.  Regarding the left shoulder, the veteran 
believed that she developed pain while in service related to 
physical exercise while doing push-ups.  On examination, 
there was full range of motion of the left shoulder when 
compared with the right shoulder, and there was no joint 
swelling, redness, or increased warmth.  X-rays of the left 
shoulder and lumbosacral spine revealed no significant 
pathology.  The diagnoses included left shoulder condition 
manifested by pain and lumbosacral strain by history (not 
found on examination).  

In December 1993, an application for compensation was 
received.  On her claim, the veteran reported that she 
injured her back and shoulder in service, indicating that she 
initially sought treatment on October 28, 1992.  

In December 1993, VA outpatient records were received, 
indicating a complaint of left shoulder pain in November 1993 
and "vague complaints of pain" in the left shoulder in 
December 1993.  On examination in November 1993, the left 
shoulder revealed decreased range of motion secondary to 
pain, and there was palpable grinding.  

In a May 1994 statement, the veteran indicated that she was 
first seen for a right [sic] shoulder "roto cuff" injury 
and low back condition by the VA mobile clinic in 
Fayetteville, North Carolina in January or February 1993.  
She states that she was prescribed Motrin to relieve her 
pain.  Enclosed with the statement was a May 1994 medical 
statement in which William Cromer, M.D., of Caswell Center, 
indicated that the veteran appeared to have an old rotator 
cuff injury to the left shoulder.  He stated that rotation of 
the shoulder caused crepitus in the joint plus audible 
popping and snapping.  There was severe pain on abduction of 
the shoulder, and it was noted that the veteran could not 
hold her shoulder in place against anterior or posterior 
force without pain.  

In a letter and statement received in June 1994, the veteran 
indicated that the pain she suffered in service was a torn 
rotator cuff and that no x-rays were taken of her arm in 
service.  Enclosed with the statement were medical records 
dated from May to June 1994 from Kinston Orthopaedic 
Associates.  A May 1994 record indicates that the veteran 
apparently began having pain in her shoulder while doing 
push-ups in service, that the pain had persisted, and that 
she still had difficulty in elevating her arm.  An 
examination revealed tenderness over the lateral aspect of 
the shoulder with pain on almost full abduction.  X-rays 
revealed a very prominent greater tuberosity with a little 
bit of sclerosis around it, a little bit of radiolucency, and 
changes in the acromioclavicular (AC) joint.  A left shoulder 
arthrogram to determine whether the veteran had a torn 
rotator cuff was normal.  Another May 1994 notation indicates 
complaints of pain in the left shoulder and sacroiliac 
region.  An examination of the shoulder revealed marked 
crepitus under the subscapular area.  X-rays of the scapula 
showed no evidence of osteochondroma or other irregularity on 
the undersurface that would cause such crepitus.  An x-ray of 
the pelvis showing the sacroiliac joints was normal.  The 
impression included crepitus under the left scapula, possibly 
inflammatory in nature.  The veteran was given an injection 
with good relief of the pain.  A June 1994 notation indicates 
minimal symptoms since the injection, and an examination 
revealed full range of motion of the left shoulder.  

In June 1994, after requesting all reports beginning in 
January 1993 to include those from the mobile clinic, VA 
outpatient records dated from November 1993 to May 1994 were 
received.  A January 1994 record shows that the veteran was 
seen with no new problems.  She complained of pain in the 
left shoulder.  She needed a refill of her prescription for 
her shoulders and back arthritis problems and a letter 
stating that she could work with a weight-lifting limit.  A 
May 1994 record indicates that the veteran needed a refill of 
her prescription for left shoulder and back pain and that she 
also used a heat blanket for her shoulder pain.  The 
assessment included degenerative joint disease of the right 
[sic] shoulder and lumbosacral area.    

By rating decision in August 1994, the RO determined that 
left shoulder and low back disabilities were incurred in 
service and granted service connection for left shoulder 
strain and residuals of low back strain, each evaluated as 10 
percent disabling.  

In August 1994, a medical record dated in July 1994 from 
Charles Classen, M.D., of Kinston Orthopaedic Associates, was 
received, indicating that the veteran was permanently 
restricted from heavy lifting (30 pounds or over) and 
"overhead" work.

In December 1994, medical records dated from December 1987 to 
December 1994 from Dr. Classen were received.  Records in 
December 1987 indicate that the veteran had injured her back 
in June 1987 while carrying a table at work and had been seen 
by doctors who indicated that she had a pinched nerve in her 
back and who ordered an electromyogram (EMG).  It was noted 
that the veteran could not return to work so she stopped 
working and relocated to Kinston.  In December 1987, she 
complained of pain in her lower back which did not radiate 
and was not associated with any weakness or numbness.  An 
examination revealed pain on motion of the back, on straight 
leg raises, and with stress of both sacroiliac joints.  X-
rays of the lumbar spine were normal.  The impression 
included acute lumbar strain.  The veteran continued to have 
pain in her back through December 1987 and January 1988.  In 
January 1988, Dr. Classen noted that he received treatment 
notes of the veteran dating back to August 1987, when she was 
seen with some nerve root irritation symptoms.  An EMG at 
that time was apparently normal and the veteran was fitted 
with a lumbosacral support.  She was seen again in September 
1987 when her doctor noted a gradual decrease in her 
symptoms.  In February 1988, Dr. Classen indicated that the 
veteran was totally asymptomatic and that she had been able 
to return to work in late January 1988.  In March 1988, the 
veteran was seen with mild tenderness over the back.  In 
April 1988, there were complaints of pain in the shoulders 
and back.  An examination revealed tenderness over the left 
posterior shoulder.  In December 1990, the veteran was seen 
after she twisted her back at work three weeks previously.  
She continued to work and treat herself with a heating pad 
and BenGay, but her low back pain persisted.  An examination 
revealed normal range of motion of the low back with 
tenderness over the lumbar muscles.  X-rays of the 
lumbosacral spine revealed no bony changes.  The diagnosis 
was lumbosacral strain, obesity.  The veteran was prescribed 
a lumbosacral support and advised that she may continue 
working.  She had improved considerably after a week, and her 
back was asymptomatic in January 1991, when it was noted that 
no permanent impairment was expected.  In October 1991, while 
working at Caswell Center two weeks previously and struggling 
with a client, the veteran felt a pull on her left shoulder 
and neck and experienced pain.  She indicated that the source 
of her pain was to the posterior lateral neck on the left and 
the scapular area in the anterior left shoulder and that it 
was aggravated by motion.  An examination revealed difficulty 
in moving the shoulder and complaints of great pain and 
tenderness over the anterior and lateral shoulder.  The 
impression included traumatic bursitis of the left shoulder.  
The veteran was able to continue working with the use of 
Motrin, but she had an uncomfortable feeling in her shoulder 
with no actual pain.  A subsequent examination in October 
1991 revealed mild tenderness over the subacromial bursa of 
the left shoulder and normal motion of the shoulder.  In 
November 1991, the veteran complained that her left shoulder 
was worsening and that it was aggravated by elevating her arm 
over the head.  An examination revealed a "clunking" or 
large crepitus-like sound in the shoulder as it was moved 
around.  There was marked tenderness over the subacromial 
bursa and pain with full range of motion.  An injection in 
the subacromial bursa relieved most of the symptoms, but 
there remained a loud noise upon moving the shoulder 
particularly on overhead motions.  The veteran was restricted 
from overhead lifting.  She continued to have shoulder pain 
through November 1991.  A subsequent examination in November 
1991 revealed minimal tenderness over the anterior portion of 
the shoulder and crepitus under the scapula.  It was noted 
that the veteran's pain was aggravated by any motion and that 
she did a lot of heavy lifting which she believed to 
contribute to her problem.  The impression was pain in the 
left shoulder with subacromial bursitis.  She was advised not 
to lift over 50 pounds for two weeks.  In July 1994, the 
veteran complained of occasional left shoulder pain.  An 
examination revealed good range of motion with some pain.  

In January 1995, a letter dated in August 1994 from the U.S. 
Department of Labor, Veterans' Employment and Training, was 
received, indicating that Caswell Center was willing to 
employ the veteran but that there remained significant mental 
and physical barriers which had to be sufficiently reduced to 
facilitate her employment.  

In January 1995, VA outpatient records dated from January to 
October 1994 were received, indicating treatment for chronic 
low back pain.  An October 1994 record indicates a history of 
chronic low back pain secondary to a back injury in November 
1992.  

In April 1995, an Income-Net Worth and Employment statement 
was received, in which the veteran indicated treatment for an 
injury that occurred in service.  

On VA examination in March 1995, the veteran's complaints 
included pain in the shoulder and back which she attributed 
to push-ups in basic training.  On examination of the left 
shoulder, there was normal forward flexion and rotation and 
abduction was to 100 degrees.  There was mild AC crepitation 
on ranging and no evidence of instability.  On examination of 
the lumbar spine, there was a slightly exaggerated lumbar 
lordosis and normal/full range of motion.  The diagnoses were 
chronic strain of the left shoulder with possible 
degenerative arthritis of the AC joint (x-ray to follow) and 
chronic lumbar strain syndrome without evidence of 
radiculitis or radiculopathy.  An x-ray of the left shoulder 
did not show arthritis, rotator cuff tendinitis, or other 
pathology.  An x-ray of the lumbosacral spine did not show 
any diagnostic abnormality.  

On VA examination in April 1995, the veteran indicated that 
she was not rehired at Caswell Center due to physical and 
mental limitations.  She reported treatment beginning in 
service for back and shoulder injuries.  

In June 1995, an application for increased compensation based 
on unemployability was received, on which the veteran 
indicated that back and shoulder problems prevented her from 
securing or following any substantially gainful occupation.  
The veteran stated that she had problems lifting and that 
Caswell Center would not rehire her following service due to 
her injury.  

In a June 1995 rating action, the RO proposed that the 
previous grants of service connection for low back and left 
shoulder disabilities be severed in light of the additional 
evidence showing that the disabilities in question existed 
prior to service.  By letter dated the same month, the RO 
notified the appellant of the proposed severance and of her 
rights.

In a letter received in July 1995, the veteran indicated that 
prior to service she worked a full time job as a nurses' aide 
and was healthy but that her life changed in service when she 
was injured.  She was placed on light duty for three days by 
the doctor, but her company commander ignored the request and 
compelled her to perform her daily duties in pain.  She 
stated that she continued suffering in pain following service 
until she could afford proper medical care.  She indicated 
that she was not rehired at her former job after service.  
Enclosed with her letter were various college degree 
certificates dated from 1989 to 1994, a September 1992 
performance review report which rated the veteran as good, a 
March 1994 letter from the U.S. Department of Labor regarding 
the veteran's reemployment rights following service, two 
letters from Caswell Center, and performance remarks dated in 
October 1992.  In a September 1992 letter, Caswell Center 
notified the veteran that her request for military leave was 
approved and informed her of the conditions for reinstatement 
upon discharge.  In a January 1994 letter, Caswell Center 
informed the veteran that she was separated from employment 
effective in November 1993 because she failed to make 
application for reinstatement within the required time period 
from the date of her separation from service.  

At a September 1995 hearing at the RO before a hearing 
officer, the veteran testified that prior to service her 
shoulder and back were not giving her problems; that prior to 
service she was a nurses' aide; that while she was doing 
push-ups in service she heard a tear sound in the front part 
of her shoulder and went to sick call the next morning; that 
she was treated with BenGay and Motrin and advised light duty 
for three days but that once back in the barracks she had to 
continue functioning as everyone else; and that she 
thereafter went on sick call several more times.  The 
veteran's representative contended that the veteran's 
disabilities were aggravated "beyond that of the natural 
progression" as the result of physical training in service.  

In a hearing officer's decision, dated in October 1995, 
service connection for the disabilities was severed.  By 
letter in October 1995, the RO notified the veteran that 
service connection for disabilities of the left shoulder and 
low back were severed, effective in January 1996, on the 
basis that her disabilities preexisted service and were not 
aggravated during service.

In a letter received in December 1995, the veteran stated 
that prior to service she was physically fit to hold many 
jobs and that she passed the physical examination to enter 
service.  She indicated that her present doctor advised her 
not to lift over 30 pounds or perform overhead work, 
permanently.  Enclosed with the letter was a September 1995 
health examination certificate signed by Robert Dean, M.D., 
indicating back and shoulder limitations.  An examination 
revealed normal range of motion of the spine and tender 
deltoid muscles at the crown of the left shoulder. 

On VA examination in November 1996, the veteran indicated 
that she could not find a job due to her health.  She 
reported that she has had pain since military training.  

In April 1997, VA outpatient records dated from September 
1994 to August 1996 were received.  A September 1994 record 
indicates a history of chronic low back pain with a complaint 
of intermittent, continuous pain of the low back.  A home 
therapy program with a TENS unit was prescribed.  An October 
1994 notation indicates that the veteran benefited from the 
TENS unit.  A June 1995 record indicates a complaint of low 
back pain with little relief from Motrin.  

In October 1997, VA outpatient records dated from August 1996 
to October 1997 were received.  A January 1996 record notes 
that the veteran had problems with chronic left shoulder and 
low back pain.  She reported that she was discharged from 
service because she did not adjust well and injured her 
shoulder.  An August 1996 entry indicates that the veteran 
has had a history of chronic low back problems since basic 
training in October 1992.  An examination revealed a negative 
straight leg raising and tenderness in the left lower back.  
The diagnosis was chronic low back strain.  A November 1996 
record shows that the veteran was seen for chronic left 
shoulder pain.  An examination revealed crepitus in the 
shoulders, bilaterally, and normal strength, range of motion, 
and sensation in the left shoulder.  A subsequent November 
1996 record indicates an assessment of chronic left shoulder 
pain.  A February 1997 record indicates that the veteran 
still had back and shoulder pain.  A May 1997 record 
indicates that the veteran was seen with two years of back 
pain.  An examination revealed tenderness in the paraspinous 
muscles.  The diagnosis was musculoskeletal pain.  A July 
1997 record indicates a history of intermittent low back pain 
since 1993 which worsened on prolonged standing.  The 
assessment was chronic lumbosacral pain.  

On VA examination in December 1997, the veteran reported that 
she has not been able to obtain work since 1992 because she 
could not lift over 30 pounds.  She reported that she stayed 
in service only one month due to pains in her shoulders.  She 
complained of back problems.  

At a June 1998 hearing at the RO before the undersigned 
member of the Board, the veteran testified that she initially 
injured her shoulder in 1991 prior to service when a client 
at work pulled her arm, but that she remained working every 
day at a state medical facility; that Dr. Classen at that 
time prescribed a sling for two to three months, after which 
she had no further problems until service; that at that time 
she took a weight class and was capable of doing anything 
physically; that she initially injured her back in the 1980s 
prior to service when she slipped on the floor at work, but 
that she continued to work everyday and was physically able 
to perform her job; that her back pain continued for about a 
week before it went away and did not recur prior to service; 
that she did not have any problems at the time of her service 
physical examination; that in boot camp she was able to 
perform physically as everyone else until she was injured 
doing push-ups; that the shoulder injury in service seemed a 
little different from her pre-service injury in that it 
involved more of a tearing sensation; that the doctor advised 
light duty for three days, but she was never given any type 
of rest, against the doctor's judgment; that she continued to 
have problems including pain after service and still sought 
medical treatment; that she had been involved in a car 
accident "a while back"; and that she could not work in the 
job capacity that she had trained in prior to service and had 
to be retrained.

At the hearing, the veteran submitted, together with a waiver 
of RO consideration of the evidence, her own notes regarding 
the disabilities at issue and a medical record dated in 
February 1998.  The medical record indicates that the veteran 
was seen with musculoskeletal complaints to include back 
pain.  It was noted that the back pain had been intermittent 
since 1993.  An examination revealed upper lumbar/lower 
thoracic paraspinal muscle tension/tenderness.  The 
assessment included lower thoracic/upper lumbar strain, 
likely secondary to postural changes associated with large 
breasts.  

II.  Analysis

The Board is satisfied that all relevant facts with respect 
to the veteran's claims have been properly developed and that 
no further development is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. § 1110.  Service connection, once granted, may 
not be severed except where the evidence establishes that the 
grant was clearly and unmistakably erroneous (the burden of 
proof being upon the Government), but only after following 
certain procedural guidelines.  38 C.F.R. § 3.105(d).  In a 
June 1995 rating action, the RO proposed severance of service 
connection for disabilities of the left shoulder and low 
back, setting forth all material facts and reasons.  The 
veteran was notified of the RO's intent to sever service 
connection by a letter dated in June 1995.  Thereafter, she 
was afforded the opportunity for a hearing in September 1995 
and given at least 60 days in which to present additional 
evidence to show that service connection should be 
maintained.  See 38 C.F.R. § 3.105(d).  

By letter in October 1995, the RO informed the veteran of the 
decision to sever service connection for disabilities of the 
left shoulder and low back, effective January 1, 1996.  
Consequently, it appears that the RO did not violate any of 
the procedures required under 38 C.F.R. § 3.105, that is, she 
was notified of her rights, given an opportunity for a 
hearing and time to respond, and the reduction was made 
effective no sooner than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires").  38 C.F.R. 
§ 3.105(d).  It should be noted here that the veteran has not 
been service connected for the disabilities at issue for 10 
years; therefore, the severance of service connection is not 
governed by the provisions of 38 C.F.R. § 3.957, which state 
that service connection for any disability which has been in 
effect for 10 or more years will not be severed except upon a 
showing that the original grant was based on fraud or it is 
clearly shown from military records that the person concerned 
did not have the requisite service or character of discharge.  

Having determined that the process required to sever service 
connection for disabilities of the left shoulder and low back 
were correctly followed by the RO, the Board must now address 
whether VA has met the burden of proving that severance of 
service connection was warranted on the basis that the grants 
of service connection were clearly and unmistakably 
erroneous.  In determining whether clear and unmistakable 
error (CUE) is present, the United States Court of Appeals 
for Veterans Claims (Court) has provided guidance.  A CUE is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Where evidence establishes 
such error, the prior decision must be revised.  Russell, at 
314.  In order for there to be a valid CUE claim, there must 
have been an error in the prior adjudication of the claim.

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  

In regard to the third prong of the CUE test of Russell, the 
Court held in Daniels v. Gober, 10 Vet. App. 474 (1997), that 
in a determination to sever service connection the provisions 
of 38 C.F.R. § 3.105(d) did not limit the reviewable evidence 
to that which was before the RO in making its initial service 
connection award and, in fact, clearly contemplates the 
consideration of evidence acquired after service connection 
was originally granted.  As will be shown below, the 
additional evidence received beginning in December 1994 is 
critical to determining the question of whether the severance 
of service connection was proper.  

Turning to the first prong, it must be determined whether the 
correct facts were before the adjudicator at the time of the 
original decisions were made to grant service connection for 
the disabilities in question.  Clearly, all the facts were 
not before the adjudicator.  The grants of service connection 
were predicated on the low back and shoulder disabilities 
being incurred in service.  At the time the decision was 
made, there was nothing to bring into question the 
possibility that the disabilities had actually been present 
prior to service.  After the decision was made to grant 
service connection, additional evidence became available 
which showed that the veteran had in fact received 
substantial treatment for shoulder and back disabilities 
prior to service.  This additional evidence was of such a 
nature as to change the factual basis upon which the claims 
of service connection were to be considered.  Given the 
nature of this additional evidence and what it tended to 
prove, it is clear that this involved more than a simple 
disagreement as to how the facts were weighed; rather, the 
new evidence addresses a core element in the determination of 
service connection for the disabilities in question.  Instead 
of service connection being considered on the basis of direct 
incurrence as the initial decision determined, the question 
arises as to whether the disabilities were actually incurred 
prior to service, which, if so, would necessitate a 
determination as to whether the disabilities were aggravated 
in service.  Under the circumstances, it is clear that all 
the correct facts were not before the adjudicator at the time 
of the original decision. 

Turning to the second prong of the CUE test, the record shows 
that the RO severed service connection in October 1995 on the 
grounds that additional medical evidence received since the 
grant of service connection in August 1994 demonstrated that 
the veteran's disabilities existed prior to service and that 
during service the disabilities were not aggravated.  The 
veteran contends that severing service connection for her 
left shoulder and low back disabilities was improper because 
prior to entering the military she was physically fit and 
passed the enlistment physical examination and because she 
developed shoulder and low back pains in service which have 
persisted until the present time.  In making a determination 
as to whether the error was undebatable and of such a nature 
to have changed the outcome, one must first discuss the laws 
and regulations which apply to adjudication of service 
connection claims.  

Under applicable criteria, the veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto; only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).

In this case, the veteran contends that she was physically 
fit at the time of her enlistment in service.  In view of the 
normal clinical findings regarding the veteran's 
musculoskeletal system at the time of her enlistment 
examination, the Board concludes that the presumption of 
soundness attaches in this case.  Accordingly, in order to 
rebut this presumption, there must be clear and unmistakable 
evidence that the veteran's left shoulder and low back 
disabilities existed prior to service and if this is 
accomplished, to show that the disabilities were not 
aggravated by service.  In determining whether there is clear 
and unmistakable evidence that the injury or disease existed 
prior to service, the Board considers the history recorded at 
the time of the examination together with all other material 
evidence.  See 38 C.F.R. § 3.304(b)(1).  In determining the 
inception of the veteran's disabilities, the applicable 
regulation requires that the following is to be considered:  
medical judgment, accepted medical principles, history with 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease, and a 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  See 38 
C.F.R. § 3.304(b)(1).  

Additional medical evidence received since the August 1994 
grant of service connection clearly establishes the 
preexisting nature of the veteran's left shoulder and low 
back disabilities.  Records received in December 1994 from 
Dr. Classen show that the veteran initially injured her low 
back and left shoulder prior to service.  The records 
indicate that the veteran initially injured her lumbosacral 
spine in June 1987 while carrying a table at work.  She was 
unable to return to work, so she stopped working and 
relocated.  She was treated for and diagnosed with acute 
lumbar strain in December 1987.  She was able to return to 
work in late January 1988 but continued to complain of back 
pain into April 1988.  A December 1990 record shows that the 
veteran reinjured her back at work three weeks previously and 
that she had had been treating her back on her own without 
relief from pain.  The diagnosis was lumbosacral strain.  A 
month later her back appeared to be asymptomatic.  

The veteran initially injured her left shoulder in October 
1991 when struggling with a client at work.  At that time, 
she had difficulty in moving her shoulder and complained of 
great pain and tenderness.  The diagnosis was traumatic 
bursitis.  She continued to be treated for left shoulder 
problems through November 1991.  The diagnosis in November 
1991 was left shoulder pain with subacromial bursitis.  This 
evidence clearly and unmistakably shows that the veteran 
received treatment for injuries to her left shoulder and low 
back in the years prior to entering service, despite the fact 
that her enlistment physical examination demonstrated no 
clinical abnormalities with her extremities or spine.  

Not only does medical evidence show a preexisting left 
shoulder and low back condition but also the veteran 
testified at hearings in September 1995 and June 1998 that 
she initially injured and received treatment for her left 
shoulder and low back in the few years immediately preceding 
service.  Therefore, based on the foregoing medical evidence 
and testimony, the Board finds that the veteran's left 
shoulder and low back disabilities clearly and unmistakably 
existed prior to service, and the presumption of soundness 
has been rebutted.

After a finding of preexisting disabilities, the Board must 
now determine whether the veteran's disabilities were 
aggravated during service.  Upon enlistment in service, the 
veteran's left shoulder and low back were clinically 
evaluated as normal, and she indicated on the Report of 
Medical History that she did not have--nor ever have--a 
painful or "trick" shoulder or recurrent back pain.  
Clearly, that admission was not wholly truthful as shown in 
the foregoing discussion because the veteran indeed had 
significant problems with her left shoulder and low back 
prior to service.  Nevertheless, at the time of entrance into 
service, her preexisting disabilities were not shown to be 
symptomatic, as the veteran argued at her hearings.  Initial 
complaints of shoulder pain from doing push-ups were recorded 
on October 28, 1992, within 10 days of entering service.  The 
service records noted that the pain was in the veteran's 
right shoulder and went down the lateral right side.  There 
is no mention whatsoever in the service records that the 
veteran incurred an injury to her left shoulder.  An 
examination revealed no symptoms except for pain, and the 
veteran was diagnosed with muscle strain.  A week later the 
veteran complained of lower back pain over the previous week.  
It is not shown that the veteran's pain was caused from an 
injury.  At that time, it was noted that the veteran had 
initially been evaluated on October 28 for low back pain--
which is not evident by the earlier record--and subscapular 
pain on the right side and that she had reported improvement 
with medication.  The next day a complaint of pain in the 
shoulder and low back was made on an REU consultation report.  
The veteran was separated from service after just 38 days on 
the basis of the REU report which recommended separation due 
to severe adjustment disorder.  Essentially, the service 
medical records demonstrate that the veteran was treated for 
right shoulder complaints following exercise that may or may 
not also have led to low back complaints.  Further, the 
service medical records show that the veteran reported 
improvement with medication before her discharge.  

Following separation from service, the veteran underwent a VA 
examination in April 1993, which only showed left shoulder 
pain.  Although the veteran reported periodic back problems, 
she did not have any symptoms on the examination.  The next 
reference to shoulder or back problems was in November 1993 
when the veteran complained of left shoulder pain to the VA.  
There was no diagnosis provided, and the records do not 
indicate the cause of the pain.  In reviewing the record for 
the year following service, it is evident that the medical 
evidence is not consistent with a showing of an increase in 
severity of the veteran's underlying left shoulder disability 
or low back disability during service.  The medical evidence 
prior to service showed that the veteran had left shoulder 
pain that was aggravated by any motion and that she was 
diagnosed with subacromial bursitis.  As for the veteran's 
low back prior to service, the medical evidence showed that 
the veteran had twice incurred a lumbar strain and was 
treated for persistent back pain.  The service medical 
records showed that the veteran complained of pain and was 
diagnosed with muscle strain.  It has not been demonstrated, 
in light of the medical evidence of 1993 which showed 
complaints of left shoulder pain, that the veteran's 
complaints of pain in service represented an aggravation of 
her shoulder and back conditions.  

The Board finds that the evidence following service tends to 
show that the veteran's disabilities were marked by temporary 
or intermittent flare-ups, without a worsening of the 
underlying condition.  The Court held in Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991) that such "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  See also Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).  For example, VA and private medical 
evidence dated from 1994 show that the veteran had difficulty 
in elevating her arm or abducting her shoulder.  Dr. Classen 
in July 1994 indicated that the veteran was restricted from 
heavy lifting and overhead work.  Records from Kinston 
Orthopaedic Associates in May 1994 noted marked crepitus 
under the subscapular area, which was also shown in 
subsequent VA outpatient records.  These same symptoms were 
in evidence in 1991 prior to the veteran's service, and she 
was also restricted from overhead lifting in November 1991.  
It has not been shown that the short period of active service 
represented anything but a temporary flare-up of a 
preexisting shoulder condition.  With the veteran's chronic 
low back pain condition, the medical evidence preceding 
service noted persistent low back pain following an injury.  
Apparently in service, the veteran's low back pain likewise 
flared up following push-ups, as alleged by the veteran, 
despite no evidence of an injury in service.  Her back pains 
did not recur until 1994, which is more than one year after 
discharge.  The evidence clearly demonstrates that the 
notations of pain in service signified not a worsening of an 
underlying condition but an intermittent or temporary flare-
up.  In fact, there is no medical evidence or opinion of 
record which would tend to support a finding that the 
preexisting disabilities increased in severity during service 
and were aggravated during service.  

In sum, the medical findings show that the veteran's 
preexisting disabilities did not increase in severity during 
her 38-day period of active service.  Moreover, there is no 
medical opinion of record which supports the veteran's view 
that her disabilities were aggravated during service.  The 
evidence clearly demonstrates that the veteran's preexisting 
left shoulder and low back disabilities were not aggravated 
by service.  

In view of the evidence establishing that both conditions in 
issue existed prior to service and the absence of any 
evidence tending to show aggravation of the disabilities 
during service, the error in granting service connection is 
undebatable, and the outcome would clearly have been 
different had the error not been made.  Accordingly, VA has 
met its burden of proving that the grants of service 
connection were clearly and unmistakably erroneous and 
service connection for those disabilities are properly 
severed.  


ORDER

Severance of service connection for a left shoulder 
disability, effectuated by an October 1995 administrative 
decision, was proper; therefore, the veteran's appeal is 
denied.  

Severance of service connection for a low back disability, 
effectuated by an October 1995 administrative decision, was 
proper; therefore, the veteran's appeal is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

- 20 -


